                         UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Minnesota Voters Alliance, Andrew Cilek,               Case No. 20-cv-01688 (PJS/ECW)
Kim Crockett, Craig Anderson, Yvonne
Hundshamer, Craig Jones,

                      Plaintiffs,

       v.                                             MEMORANDUM IN SUPPORT
                                                        OF STATE DEFENDANTS’
Tim Walz, in his official capacity as                       MOTION TO DISMISS
Governor of Minnesota, or his successor;
Steve Simon, in his official capacity as
Secretary of State of Minnesota, or his
successor, Mark V. Chapin, in his official
capacity as Hennepin County Auditor, or his
successor, Christopher A. Samuel, in his
official capacity as Ramsey County Auditor,
or his successor, Keith Ellison, in his official
capacity as Attorney General of Minnesota,
or his successor, Mike Freeman, in his
official capacity as Hennepin County
Attorney, or his successor, John Choi, in his
official capacity as Ramsey County
Attorney, or his successor,

                      Defendants.

                                     INTRODUCTION

       Defendants Governor Tim Walz, Attorney General Keith Ellison, and Secretary of

State Steve Simon (“State Defendants”) move to dismiss Plaintiffs’ First Amended

Complaint in its entirety. Despite Plaintiffs’ ill-conceived arguments to the contrary, no

conflict of laws exists between the Emergency Executive Order 20-81 (“EO 20-81” or
“the Order”) and Minnesota Statutes Section 609.735.           Without that conflict, all

Plaintiffs’ claims are un-masked as baseless.

       The Order is not an election-related law; it is a law of general applicability. The

Order does not affect Plaintiffs differently than any other Minnesotan, and State

Defendants are not enforcing it against Plaintiffs. Nevertheless, Plaintiffs are attempting

to use the opportunity of the upcoming federal election to shoehorn their state law

allegations--that the Governor is violating the Minnesota Constitution or statutes--into

issues for federal resolution by citing the First Amendment and Elections Clause. Their

transparent attempts fail, both because their federal law allegations are meritless, and

because State Defendants have Eleventh Amendment Immunity from Plaintiffs’

fundamentally state law claims. And even if this court had jurisdiction, the claims would

fail, because the Order easily passes muster under the Jacobson standard for reviewing

governmental action during a public health emergency.

                             FACTUAL BACKGROUND1

I.     MINNESOTA’S RESPONSE TO COVID-19.

       In response to the COVID-19 public health crisis, 2 Governor Tim Walz declared a


1
  The background is taken from the Amended Complaint, the EOs and documents
embraced by the Amended Complaint, and matters of public record. These materials are
properly considered on a motion to dismiss as well as a on a motion for a temporary
restraining order. See Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3
(8th Cir. 2012); Little Gem Life Sciences, LLC v. Orphan Med., Inc., 537 F.3d 913, 916
(8th Cir. 2008); Fed. R. Civ. P. 65. For the Court’s convenience, the relevant documents
embraced by the Amended Complaint and matters of public record are attached to the
Declaration of Liz Kramer (Doc. 36.)
2
  A fuller description of COVID-19 was included in State Defendants’ TRO response
(Doc. 35.)

                                            2
peacetime emergency on March 13, 2020. Order 20-01. 3 That same day, the President

declared a National Emergency. (Kramer Decl., Ex. 9.) Minnesota has engaged in a

comprehensive plan to combat COVID-19 that includes slowing the spread of the

disease, protecting the capacity of the state’s medical system to respond to the disease,

and ensuring the continued operation of critical sectors to protect the public’s access to

necessary services and supplies. See EOs 20-02 through 20-86.

       Despite those efforts, the pandemic has been devastating. 82,249 Minnesotans

have tested positive for COVID-19 and 1,884 have died. (Id., ¶ 9.) The virus has

claimed over 190,000 lives in the United States since January 24, 2020. (Id., ¶ 10.)

       A.     EO 20-81 Requires Face Coverings.

       On July 22, 2020, Governor Walz issued EO 20-81 requiring non-exempt people

in Minnesota to wear face coverings in indoor business and public spaces. Thirty-four

states have similar orders in place. (Id., Ex. 20.)

       EO 20-81 is consistent with the best advice from federal officials. According to

the U.S. Centers for Disease Control and Prevention (“CDC”), face coverings are

effective in preventing the transmission of respiratory droplets that may spread

COVID-19. (EO 20-81, p. 2; see also Kramer Decl., Ex. 11-12.) CDC Director Robert

Redfield has stated “[c]loth face coverings are one of the most powerful weapons we

have to slow and stop the spread of [COVID-19].”       (Kramer Decl., Ex. 11.) President

Trump himself has encouraged the wearing of face coverings and the White House has


3
  All of Minnesota’s Emergency Executive Orders regarding COVID-19 are available
online at www.leg.state.mn.us/lrl/execorders/eoresults?gov=44.


                                              3
encouraged Minnesota to “[c]ontinue to communicate the public health and economic

benefits of compliance with the state masking mandate” and “[e]nsure compliance with

current Minnesota StaySafe Plan occupancy restrictions.” (Id., Exs. 14-15.) During a

recent visit to Minnesota, COVID-19 White House advisor Dr. Deborah Birx also

encouraged Minnesotans to wear face coverings to slow the spread of COVID-19.

(Id., Ex. 16.)

       EO 20-81 is supported by both industry and medical leaders. Both the Retail

Industry Leaders Association (which represents major Minnesota retailers like Target)

and the Minnesota Hospital Association urged the adoption of this executive order.

(Id., Exs. 17-18.) CEOs of major corporations, including Minnesota-based Best Buy,

have also directly advocated for face covering mandates in all states. (Id., Ex. 19.)

       B.        Face Covering Mandates Protect Public Health and the Economy.

       Studies show that mandating face coverings in public is associated with a

significant decline in the daily COVID-19 growth rate. (Ex. 21, Ex. 12.) South Carolina,

for example, has seen a 46.3 percent greater decrease in COVID-19 cases in counties

with a face covering mandate. (Id., Ex. 22.)

       Modeling estimates that face covering mandates have averted hundreds of

thousands of COVID-19 cases in the U.S. (Id., Ex. 21.) The University of Washington’s

Institute for Health Metrics and Evaluation estimates that a universal face covering policy

in Minnesota will prevent hundreds of deaths from COVID-19 by November 1, 2020.

(Id., Ex. 23.) An analysis published by Goldman Sachs Research found that a national

face covering mandate could prevent the need to bring back stay-at-home orders that


                                               4
would otherwise cost an estimated 5% of U.S. gross domestic product. (Id., Ex. 24.)

       C.     EO 20-81 and Polling Places.

       The CDC recommends that poll workers and voters wear masks in polling

locations, to alleviate the risk of COVID-19 infecting both voters and poll workers on

Election Day. (Kramer Decl., Ex. 25.)

       Other states’ experience shows that the risk of COVID-19 from in-person voting is

significant. Public health officials confirmed that seventy-one people were infected with

COVID-19 after voting in-person in Wisconsin’s April 7 primary election. (Id., Ex. 26.)

A study found in-person voting in Wisconsin’s primary resulted in 700 more COVID-19

infections in Wisconsin during the weeks following the election. (Id.) Similarly, one

poll worker died from COVID-19 and others tested positive following the Illinois

primary election. (Id., Ex. 27.)

       To mitigate the serious risk of COVID-19 infection at polling places, EO 20-81

requires that face coverings be worn inside polling places and outside when waiting in

line to vote. However, the Order and associated guidance do not deprive any Minnesotan

of the right or opportunity to vote. Voters who refuse to wear a face covering within the

polling place will be provided with the opportunity to vote using curbside voting

procedures, which allow the voter to vote outside without violating the Executive Order.

(Kramer Decl., Exs. 28-29.) Furthermore, a voter who refuses to wear a face covering

and refuses the curbside option will not be prevented from voting. (Id.) Poll workers are

simply instructed to record the violation in the polling place incident log and allow

eligible voters to cast a ballot. (Id., Ex. 28.) Minnesotans are also able to request an


                                           5
absentee ballot in advance of an election and vote by mail. 4 Minn. Stat. § 203B.02 et.

seq. In the August 11 primary election a record number of Minnesotans chose this

option. (Kramer Decl., Exs. 30-31.)

                                       ARGUMENT

       Plaintiffs’ Amended Complaint fails because their claims are based on the faulty

premise of a conflict of laws that does not exist. But even if that premise were accurate,

Plaintiffs’ claims would fail because they are not justiciable. Further, Plaintiffs have not

alleged any constitutional injury sufficient to overcome the high burden for challenging

an emergency order issued during a public health crisis. As a result, Plaintiffs’ Amended

Complaint fails to state any cognizable claim and should be dismissed.

I.     RULE 12 STANDARDS.

       State Defendants bring this motion for lack of subject-matter jurisdiction and

failure to state a claim under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

Where, as here, a Rule 12(b)(1) motion raises a facial challenge “the factual allegations

concerning jurisdiction are presumed to be true and the motion is successful if the

plaintiff fails to allege an element necessary for subject matter jurisdiction.” Titus v.

Sullivan, 4 F.3d 590, 593 (8th Cir. 1993).

       Under Rule 12(b)(6), a motion to dismiss must be granted where the complaint

does not allege “enough facts to state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court must accept as true the

4
 Plaintiffs’ declarations assert that voting absentee is “less secure” and not as “reliable”
as voting in person. State Defendants vigorously disagree with these baseless and
unsupported assertions. Voting absentee by mail is safe and secure. (Kramer Decl., Ex.
32.)

                                              6
factual allegations in the complaint and draw all reasonable inferences in plaintiffs’ favor.

Blankenship v. USA Truck, Inc., 601 F.3d 852, 858 (8th Cir. 2010). Legal conclusions,

however, may be disregarded. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)

also authorizes dismissal “on the basis of a dispositive issue of law.” Neitzke v. Williams,

490 U.S. 319, 326 (1989).

II.      THERE IS NO CONFLICT BETWEEN MINNESOTA’S ANTI-DISGUISE STATUTE
         AND EO 20-81 GIVING RISE TO THE ALLEGED INFRINGEMENT OF PLAINTIFFS’
         FIRST AMENDMENT RIGHTS.

         Plaintiffs’ claims are based on a faulty assumption. Plaintiffs acknowledged in

their original complaint that “mask wearing [is] a good thing” to protect the health and

safety of Minnesota residents during a pandemic (Doc. 1 at 1-2), 5 but wrongly conclude

that Minnesota “criminaliz[es] wearing a mask and criminaliz[es] not wearing a mask in

public places . . .” (Doc. 7 at 1.) The State has done no such thing. Because there is no

conflict between Minn. Stat. § 609.735 and EO 20-81, Plaintiffs do not face the

“damned-if-we-do, damned-if-we-don’t” choice they present to the Court.

         A.    Minn. Stat. § 609.735 Is Intended to Prohibit Individuals from Using a
               Disguise in Public to Conceal Their Identity.

         Minnesota is one of many states around the country with statutes criminalizing

disguising one’s identity in public. (Kramer Decl., Ex. 33.) As in most states, the statute

was enacted in response to the Ku Klux Klan (‘the Klan”), a domestic terrorist

organization designed to instill fear while keeping the identity of its members a secret.

Virginia v. Black, 538 U.S. 343, 353-54 (describing the history of the Klan); (Kramer

Exs. 33-34). The Klan emerged in Minnesota in the early 1920s. Id. Members have

5
    Citations to the record herein are made using the ECF document number (“Doc.”).

                                             7
historically worn masks or hoods while seeking to accomplish their goals.            State v.

Miller, 398 S.E. 2d 547, 550 (Ga. 1990).

           With the Klan in mind, the Minnesota Legislature criminalized disguising oneself

in public in 1923. Minn. Stat. ch. 100 ¶ 10300 (1923). Minn. Stat. § 609.735 now states

in full:

           A person whose identity is concealed by the person in a public place by
           means of a robe, mask, or other disguise, unless based on religious beliefs,
           or incidental to amusement, entertainment, protection from weather, or
           medical treatment, is guilty of a misdemeanor.

(Emphasis added) (hereinafter, the “Anti-Disguise Statute”). The Anti-Disguise Statute,

which is similar to ones that exist in many other states, was intended to combat “violence

or threat of violence executed through more or less secret societies whose members’

identities [had] been regularly obscured by the use of costumes and masks.” State v.

Berrill, 474 S.E. 2d 508, 514 & n.9 (W.Va. 1996); (Kramer Decl., Ex. 35)(noting that

Klan activity in Minnesota commenced in 1921). As such, the focus of the Anti-Disguise

Statute is on the intent of an individual to conceal their identity. Minn. Stat. ch. 100 ¶

10300 (1923) (original version of the statute that prohibited individuals from wearing a

“mask or other regalia or paraphernalia, with intent thereby to conceal the identity of such

person”) (emphasis added); see also (Kramer Decl., Ex. 35 at 365 (noting that following

the passage of the law prohibiting using masks to conceal one’s identity, thirty Klansmen

marched in Owatonna with hoods but left their faces exposed)).

           B.    EO 20-81 does not require concealing the wearer’s identity.

           Plaintiffs correctly recognize that EO 20-81 requires most Minnesotans to “wear a

face covering in indoor businesses and indoor public settings.” EO 20-81, at 3. They


                                                8
also note that EO 20-81 explicitly states compliance with the Order will not result in a

violation of Minn. Stat. § 609.735. Id. at 13. Nevertheless, they contend doing “a good

thing” by wearing a face covering in public would put them in legal jeopardy. It would

not. Applying Minnesota’s canons of statutory interpretation, as well as its requirement

of criminal intent, shows clearly that there is no conflict between the Anti-Disguise

Statute and EO 20-81.

       Under Minnesota law, a court interprets a statute to “effectuate the intent of the

legislature.” State v. Koenig, 666 N.W. 2d 366, 372 (Minn. 2003). “The first step in

statutory interpretation is to determine whether the statute’s language, on its face, is

ambiguous.” State v. Thonesavanh, 904 N.W. 2d 432, 435 (Minn. 2017). If the statute is

only open to one reasonable interpretation, it is not ambiguous. Id. “A statute’s words

and phrases are to be given their plain and ordinary meaning.” Koenig, 666 N.W. 2d at

366.; see also Armstrong v. Mille Lacs County Sheriffs Dept., 112 F. Supp. 2d 840, 847

(D. Minn. 2000).

       As noted above, the Anti-Disguise Statute is designed to prohibit individuals from

concealing their identity. Indeed, Minn. Stat. § 609.735 is entitled “Concealing Identity,”

and the statute targets a “person whose identity is concealed.” Because “concealed” is

not defined in the statute, the Court should rely on the term’s plain and ordinary meaning,

which is “kept out of sight or hidden from view.” Merriam-Webster Dictionary at

https://www.merriam-webster.com/dictionary/concealed; see also American Heritage

Dictionary at https://ahdictionary.com/word/search.html?q=concealed+ (“To keep from

being observed or discovered; hide.”). The face covering required by EO 20-81 does not


                                            9
keep the wearer “out of sight”, does not keep them “hidden from view”, and does not

keep them “from being observed or discovered.” Instead, persons can easily be identified

while wearing a face covering in public. E.g. Kramer Decl., Ex. 36 (Governor Tim Walz

and Commissioner of Health Jan Malcolm clearly identifiable while wearing face

coverings); c.f. U.S. v. Pentaleri, 2007 WL 4350798, at *2, 5 (D. Minn., Dec. 11, 2007)

(stating that Minn. Stat. § 609.735 may have been violated when an individual at an

airport was wearing a wig, fake moustache, and goatee).

        The Anti-Disguise Statute lists some prohibited methods of concealing one’s

identity: “by means of a robe, mask, or other disguise”. The face covering required by

EO 20-81 is not the concealing mask contemplated by section 609.735. A “mask” is

“a cover or partial cover of the face used for disguise” (Merriam-Webster Dictionary

at https://www.merriam-webster.com/dictionary/mask), or a “covering worn on the

face    to    conceal      one’s     identity.”        (American   Heritage     Dictionary   at

https://ahdictionary.com/word/search.html?q=mask). In turn, a “disguise” is “apparel

used to conceal one’s identity” (Merriam-Webster Dictionary at https://www.merriam-

webster.com/dictionary/disguise), or “[c]lothes or accessories used to conceal

one’s        true       identity.”            (American       Heritage        Dictionary     at

https://ahdictionary.com/word/search.html?q=disguise). Moreover, the use of the term

“other” before the word “disguise” indicates that the prohibition against robes and masks

in public is not designed to prevent someone from picking up a newspaper on a public

sidewalk while wearing a bathrobe or to prevent someone from wearing a face covering

while shopping at an indoor business during a pandemic. Rather, it is to prohibit robes


                                                  10
and masks that disguise one’s true identity, such as those traditionally used by the Klan.

         C.    The Face Coverings Required by EO 20-81 Are Not Intended to
               Conceal Anyone’s Identity.

         Not only does the plain language and legislative purpose behind the Anti-Disguise

Statute support the lack of conflict, but so does the mens rea element. “Criminal intent is

embedded” in the Minnesota penal system such that criminal offenses normally “require

both a volitional act and a criminal intent, referred to as mens rea.” State v. Moser,

884 N.W. 2d 890, 895-97 (Minn. 2016); see also United State v. Bugh, -- F. Supp. 3d --,

2020 WL 2320141, at *13 (D. Minn., May 11, 2020) (recognizing that the Minnesota

Supreme Court has expressed “a strong public policy against interpreting criminal

statutes to impose strict liability”). Although Minnesota courts have not had an

opportunity to interpret the Anti-Disguise Statute, the general principle applied by the

Minnesota Supreme Court would militate against a conclusion that wearing a face

covering for public health purposes, and not to conceal one’s identity, would constitute a

crime.

         EO 20-81 requires most Minnesotans to use a “face covering,” which, in addition

to a scarf or bandana, may include certain masks that cover the nose and mouth (such as

paper and cloth masks) but which specifically excludes other masks (such as mesh masks

and masks with holes). The purpose of the Order is to slow the spread of COVID-19 and

only certain masks are effective in doing so. EO 20-81 at 3. Nothing in EO 20-81

condones the use of face coverings as disguises or to conceal the wearer’s identity.

Notably, Plaintiffs do not suggest that if they were to comply with the face covering

requirement they would do so in order to conceal their identities. Nor do they suggest

                                            11
that others complying with EO-81 are doing so with the intent to conceal their identity.

Therefore, they lack the mens rea to be criminally prosecuted. Other courts facing the

same arguments about COVID-19 face-covering mandates have come to the same

conclusion. See Strother v. Northam, Case No. CL20-260, Order Denying Temporary

Injunction at 7 (10th Jud. Cir. Va., June 29, 2020)(attached as Kramer Ex. 37) (“Wearing

a mask in accordance with [Virginia’s mask requirement] defeats [Virginia’s] criminal

code’s element of specific intent.”); see also State v. Miller, 398 S.E. 2d at 552

(conviction under Georgia’s similar statute “requires the State to prove that the mask was

worn with an intent to conceal the identity of the wearer”).

       D.     Even If There Were a Conflict, EO 20-81 Prevails

       The analysis above comports with Minnesota law's requirement that courts both

interpret statutes to avoid constitutional problems (See State v. Irby, 848 N.W.2d 515,

521 (Minn. 2014)) and to avoid conflicts with other statutes. Minn. Stat. §645.26, subd. 1

("When a general provision in a law is in conflict with a special provision in the same or

another law, the two shall be construed, if possible, so that effect may be given to both.").

But even if we were to ignore all the arguments above, and accept the Plaintiffs' premise

of an irreconcilable conflict between the Anti-Disguise Statute and EO 20-84, the

executive order's mandate would prevail. That is both because it is the most recent law,

and it is the most specific to the present COVID-19 emergency. Id.

III.   THE COURT LACKS SUBJECT-MATTER JURISDICTION.

       An independent basis to dismiss the Amended Complaint is Plaintiffs’ lack of

standing and State Defendants’ immunity. See Hagen v. Sisseton-Wahpeton Cmty. Coll.,



                                             12
205 F.3d 1040, 1043 (8th Cir. 2000) (“[I]mmunity is a jurisdictional question.”); Faibisch

v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002) (standing is jurisdictional).

      Subject-matter jurisdiction is a threshold requirement which must be assured in

every federal case. Kronholm v. F.D.I.C., 915 F.2d 1171, 1174 (8th Cir. 1990). “If the

asserted basis of federal jurisdiction is patently meritless, then dismissal for lack of

jurisdiction is appropriate.” Biscanin v. Merrill Lynch & Co., Inc., 407 F.3d 905, 907

(8th Cir. 2005).

       A.     Plaintiffs Lack Standing.

       Article III standing is designed “to prevent the judicial process from being used to

usurp the powers of the political branches.” Clapper v. Amnesty Int’l., 133 S. Ct. 1138,

1146 (2013). The “standing inquiry” is therefore “especially rigorous when reaching the

merits of the dispute would force [a court] to decide whether an action taken by” another

branch of government is unconstitutional.         Id. at 1147.   Plaintiffs fail to meet this

“especially rigorous” standard.

       To demonstrate standing, Plaintiffs bear the burden to show: (1) they have

“suffered an injury-in-fact”; (2) the injury is “fairly . . . trace[able] to the challenged

action of the defendant”; and (3) it is “likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.”         Lujan v. Defenders of Wildlife,

504 U.S. 555, 560–61 (1992). At the pleading stage, “the plaintiff must clearly allege

facts demonstrating each element.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

              1.     Plaintiffs fail to assert any “injury-in-fact”.

       To establish the required “injury-in-fact,” Plaintiffs must show that there has been



                                             13
“an invasion of a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal

citations omitted). “A concrete injury must be de facto; that is, it must actually exist.”

Spokeo, 136 S. Ct. at 1548.6 To be particularized, the injury “must affect the plaintiff in

a personal and individual way.” Id. The injury must also be “certainly impending”—

allegations of possible future injuries are insufficient. Clapper, 133 S. Ct. at 1147.

       Because MVA must establish, among other things, that its members “have

standing to sue in their own right,” the burden on it and the individual plaintiffs is

identical. See Friends of the Earth, Inc. v. Laidlaw Env’tl Servs. (TOC), Inc., 528 U.S.

167, 181 (2000). The Amended Complaint asserts only that all Plaintiffs “have engaged,

or propose to engage, in campaigning and voting activities either wearing a face mask or

not wearing a face mask.” (Doc 7, ¶18.)             It goes on to allege that Plaintiffs fear

prosecution by one of the Defendants, and therefore their First Amendment political

activity is chilled. (Id.) This allegation fails to establish standing for at least two reasons.

       First, Plaintiffs fail to assert any injury to them that differs from every other

Minnesotan. If the combination of Section 609.735 along with EO 20-81 is automatically

a First Amendment violation, as Plaintiffs suggest, then all Minnesotans are equally

harmed. But “a plaintiff must have more than a general interest common to all members

of the public” to have standing. Lance v. Coffman, 549 U.S. 437, 440, 127 S. Ct. 1194,

1197 (2007) (quotation omitted). As one Tennessee judge explained recently, if every


6
 “Article III standing requires a concrete injury even in the context of a statutory
violation.” Spokeo, 136 S. Ct. at 1549.

                                               14
citizen of the state is experiencing the same injury, it is not particularized:

       Plaintiff does not have standing to bring his claims because he has not
       alleged that he suffered a particularized “injury in fact.” In other words, he
       does not contend that his constitutional rights were violated in any way that
       was not felt by all Tennesseans due to the Executive Orders in question.

Maxwell v. Lee, No. 20-1093-JDT-jay, 2020 WL 422012 (W.D. Tenn. July 23, 2020).

       Second, Plaintiffs cannot and do not establish that their asserted injury—potential

prosecution for either wearing, or not wearing a mask—is impending or certain.

See Clapper, 133 S. Ct. at 1147. Indeed, Plaintiffs do not even assert that they want to go

to a polling place without a mask, or take any other particular action, masked or

unmasked. Therefore, they lack standing. See Maxwell, 2020 WL 422012 at *2; see also

Amato v. Elicker, No. 3:20-cv-464, 2020 WL 2542788 (D. Conn. May 19, 2020) (finding

no standing to assert First Amendment violation because plaintiffs pled no plans to take

any prohibited conduct); W.O. v. Beshear, Civ. No. 3:20-cv-00023, 2020 WL 2314880

(E.D. Ky. May 9, 2020) (dismissing challenge to executive order based on failure to

establish a credible threat of prosecution).

              2.      Individual Plaintiffs’ alleged injury is not fairly traceable to
                      State Defendants.

       Plaintiffs have focused on one particular location where they are allegedly unclear

whether to wear or not wear a mask: in-person voting at polling places. (Doc 7, ¶18.)

However, that injury is not fairly traceable to State Defendants. EO 20-81 states clearly

that its obligation to wear masks indoors does not conflict with the Anti-Disguise Statute.

Further, guidance from the Minnesota Secretary of State on July 22, 2020 made clear that

masks should be worn in the polling place, but individuals who showed up to vote in



                                               15
person without masks would be given two options: wear a disposable mask provided at

the polling place or vote curbside. If the prospective voter insisted on voting inside the

polling place without a mask, they would be allowed to do that. (Kramer Decl., Ex. 28.) 7

Given the significant efforts to offer clear guidance on masking in polling places, as well

as the lack of any evidence of enforcement of the Anti-Disguise Statute against

Minnesotans wearing COVID-19 face coverings Plaintiffs are the only parties suggesting

a legal conflict and resulting chill on political speech. See Clapper, 568 U.S. at 416

(“[R]espondents cannot      manufacture standing merely by inflicting harm on

themselves.”). Plaintiffs’ declarations stating that Plaintiffs’ did not vote in the August

11 primary also do not grant them standing, as this was a self-inflicted and unnecessary

action. Plaintiffs do not even attempt to explain why they did not vote curbside at the

polling place, and Plaintiffs assertions that absentee voting is somehow “less secure” or

less “reliable” than in-person voting are wholly unsupported. (Kramer Decl., Ex. 32.)

       B.     State Defendants Are Entitled to Immunity.

              1.     State Defendants are immune from claims alleging violation of
                     Minnesota law.

       The Eleventh Amendment does not allow a federal court to grant “relief against

state officials on the basis of state law.” Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 106 (1984). While the titles of all three of Plaintiffs’ substantive counts

allege violations of the U.S. constitution, the content of those counts make clear they are

primarily claims of state law. (Doc. 7, Counts 1 – 3.) For example, Count I alleges that

7
 Media coverage of the primary election has not included any instances of either masked
voters being prosecuted under the Anti-Disguise Statute, or unmasked voters being
precluded from casting a ballot. (Kramer Decl., Ex. 38.)

                                            16
EO 20-81 violates two provisions of the Minnesota Constitution. (Id. at ¶¶ 86-91.) It

goes on to allege that Minn. Stat. § 12.31, authorizing the peacetime emergency, is also a

violation of the Minnesota Constitution. (Id. at ¶¶ 92-94.) Those assertions are also

incorporated into Count II (id. at ¶ 124). Even the caselaw about the Elections Clause

makes clear that the Governor can have a role in elections, and it is fundamentally an

issue of state policy. See Arizona State Legislature v. Arizona Indep. Redistricting

Comm’n, 576 U.S. 787, 808 n.17 (2015); Smiley v. Holm, 285 U.S. 355, 368 (1932)

(“Whether the Governor of the state, through the veto power, shall have a part in the

making of state laws, is a matter of state polity”).

       The Plaintiffs’ attack on the Governor’s compliance with state law and policy is

improper in state court. The Pennhurst doctrine bars “a claim that state officials violated

state law in carrying out their official responsibilities,” In re Abbott, 956 F.3d 696,

720-21 (5th Cir. 2020), because “it is difficult to think of a greater intrusion on state

sovereignty than when a federal court instructs state officials on how to conform their

conduct to state law.” Pennhurst, 465 U.S. at 104.     In the COVID-19 context, numerous

federal courts have rejected similar invitations by plaintiffs to police the boundaries of

state law. See, e.g., Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341, 344

(7th Cir. 2020); Auracle Homes, LLC v. Lamont, __ F. Supp. 3d.__, 2020 WL 4558682

(D. Conn. Aug. 7, 2020) (same); Elmsford Apartment Assocs., LLC v. Cuomo, No. 20-cv-

4062, 2020 WL 3498456, at *6 (S.D.N.Y. June 29, 2020);.PCG-SP Venture I LLC v.

Newsom, No. EDCV 20-1138, 2020 WL 4344631, at *11 (C.D. Cal. June 23, 2020);

Hartman v. Acton, No. 2:20-cv-1952, 2020 WL 1932896, at *3 (S.D. Ohio Apr. 21, 2020).


                                              17
               2.     State Defendants are also immune from the claims alleging
                      violations of federal law.

       “The Eleventh Amendment establishes a general prohibition of suits in federal

court by a citizen of a state against his state or an officer or agency of that state.”

281 Care Comm. v. Arneson, 638 F.3d 621 (8th Cir. 2011). Each State Defendant is a

state official sued in his official capacity (Doc. 7, ¶¶ 10-17), and is immune from suit

unless Plaintiffs’ claims fit within a recognized exception.    In Ex parte Young, the

Supreme Court established a limited exception to Eleventh Amendment immunity,

allowing suit against a state official for prospective injunctive relief where: (1) the

official has “some connection with the enforcement” of the challenged law; and (2) the

official threatens and is “about to commence proceedings” to enforce the statute.

209 U.S. 123, 156–57 (1908).

               3.     The Secretary of State is immune.

       The Secretary of State is not connected to enforcement of the EOs, meaning

Plaintiffs cannot satisfy the first prong of Ex parte Young. EO 20-81—the only EO

Plaintiffs challenge—provides criminal penalties for willful violations. (EO 20-81, ¶20.)

The responsibility for prosecuting crimes in Minnesota has been “delegate[d] . . . to the

offices of county attorneys and city attorneys.” State v. Lemmer, 736 N.W.2d 650,

661–62 (Minn. 2007). Plaintiffs attempt to hold Secretary Simon responsible for criminal

enforcement due to his office’s issuance of a memo before the primary election. (Doc. 7,

¶¶ 70-71.) That document, which was sent to election officials, does nothing more than

provide guidance on questions the Secretary of State’s office had received from local

election officials. It notes:


                                           18
       The Office of the Secretary of State has received several questions as to
       how to handle face covering compliance in polling places under this
       executive order, and while you should consult your own county attorney,
       below is guidance that we hope is helpful as you work with your
       municipalities on polling place procedures.

(Kramer Decl. Ex. 28.) The issuance of helpful guidance cannot convert the Secretary of

State into a criminal prosecutor. See McCain v. United States, No. 2:14-CV-92, 2015

WL 1221257, at *24 (D. Vt. Mar. 17, 2015) (finding Plaintiff lacked standing, in part

because he was merely challenging guidance from EEOC, which had no legal force).

              4.     The Governor is immune.

       Similarly, the Governor is not connected to enforcement of the EOs.               The

responsibility for prosecuting crimes in Minnesota lies with county attorneys. Although

the Governor has some criminal authority to prompt criminal prosecutions by the

Attorney General, see Minn. Stat. §8.01, that authority is merely a “safety-valve

alternative[] for use in extreme cases of prosecutorial inaction,” State ex rel. Wild v. Otis,

257 N.W.2d 361, 365 (Minn. 1977).

       Even if the Governor’s limited criminal authority were a sufficient connection

with the enforcement of EO 20-81, the Governor is still immune from suit because he has

neither threatened Plaintiffs with nor is about to commence enforcement proceedings.

Plaintiffs do not allege otherwise. Since there is no risk of enforcement action by the

Governor, Plaintiffs’ claims do not satisfy Ex parte Young. See Advanced Auto Transp.,

Inc. v. Pawlenty, No. 10-159, 2010 WL 2265159, at *3 (D. Minn. June 2, 2010)

(Governor immune because plaintiffs did not allege the Governor had “threatened a suit

or [is] about to commence proceedings against [the plaintiff]”).



                                             19
              5.      The Attorney General is immune.

       The Attorney General is also immune. Plaintiffs allege that the Attorney General

enforces both the Anti-Disguise Statute and EO 20-81. However, the Attorney General’s

authority to prosecute crimes is triggered only by a request from a county attorney or the

Governor. Minn. Stat. § 8.01. The Anti-Disguise Statute is a misdemeanor. Plaintiffs

make no allegation that the Governor or a county attorney has ever requested the

Attorney General take over prosecution of the Anti-Disguise Statute, or any other

misdemeanor.       Furthermore, while the Attorney General has authority to enforce

EO 20-81 against businesses (EO 20-81 at ¶20), no Plaintiff alleges they fit in the

definition of a business. Nor does any Plaintiff allege that the Attorney General has

either threatened Plaintiffs with, or is about to commence, enforcement proceedings.

Thus, the Attorney General is immune and Plaintiffs’ claims against him must be

dismissed.

       Even if this Court finds State Defendants are not completely immune under the

Pennhurst or Ex Parte Young doctrines, principles of federalism dictate it should at least

abstain from the state law claims, if not the entire matter, as argued in the response to

TRO. (Doc. 35 at 23.)

IV.    PLAINTIFFS FAIL TO STATE A CLAIM BECAUSE THE CHALLENGED ORDERS
       ARE A PROPER EXERCISE OF GOVERNMENT POWER DURING THE COVID-19
       PANDEMIC UNDER JACOBSON.

       “The Constitution does not compel courts to turn a blind eye to the realities of the

COVID-19 crisis.” Cassell v. Snyders, 2020 WL 2112374, at *6 (N.D. Ill. May 3, 2020).

Thus, requests to declare invalid executive orders issued during a public health crisis are



                                            20
not evaluated under “traditional tiers of constitutional scrutiny.” Id. Instead, courts give

significant deference to emergency measures instituted during such crises under the

standard from Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905). See S. Bay United

Pentecostal Church v. Newsom, 590 U.S. __, 140 S. Ct. 1613, 1614 (2020) (Roberts, C.J.,

concurring).

       Under Jacobson, courts may only overturn state action that lacks a “real or

substantial relation to the protection of the public health” or represents a “plain, palpable

invasion of rights secured by the fundamental law.” 197 U.S. at 31. Just weeks into this

crisis, the Eighth Circuit confirmed that Jacobson applies to emergency orders issued to

combat COVID-19.       It described Jacobson as “the Supreme Court’s framework for

reviewing constitutional challenges to state actions taken in response to a public health

crisis.” In re Rutledge, 956 F.3d 1018, 1027 (8th Cir. 2020). Rutledge then outlined the

Jacobson test and its high level of deference to state policy makers as follows:

       [W]hen faced with a society-threatening epidemic, a state may implement
       emergency measures that curtail constitutional rights so long as the
       measures have at least some “real or substantial relation” to the public
       health crisis and are not “beyond all question, a plain, palpable invasion of
       rights secured by the fundamental law.” Courts may ask whether the state’s
       emergency measures lack basic exceptions for “extreme cases,” and
       whether the measures are pretextual—that is, arbitrary or oppressive. At
       the same time, however, courts may not second-guess the wisdom or
       efficacy of the measures.

Id. at 1028 (8th Cir. 2020) (quoting approvingly In re Abbott, 954 F.3d 772, 784-85

(5th Cir. 2020), which quoted Jacobson). Since EO 20-81 is the same sort of emergency

measure at issue in Jacobson, Abbott, and Rutledge, precedent requires the Court to

analyze their constitutionality using the Jacobson test.


                                             21
       Application of Jacobson is dispositive and demonstrates that the Amended

Complaint fails to state a claim as a matter of law.

       A.     The Order has a real and substantial relation to protecting public
              health.

       EO 20-81 has a real and substantial relation to the protection of public health.

Plaintiffs do not appear to challenge the relationship between EO 20-81 and the current

pandemic. Nor would that be fruitful-- courts have found that face covering requirements

bear a substantial relation to protecting the public health. See Green v. Alachua County,

Florida, Case No. 01-2020-CA-001249 at 5 (8th Jud. Cir. Fla., May 26, 2020) (attached

as Kramer Decl., Ex. 45) (“The stated purpose for the mask requirement is to limit the

spread of this contagion, airborne virus and the [county] has provided evidence which

includes substantial data indicating the face coverings may assist in reducing the spread

of the virus.”); Antietam Battlefield KOA v. Hogan, No. CV CCB-20-1130, 2020

WL 2556496, at *6 (D. Md. May 20, 2020)(face covering requirement has real or

substantial relation to COVID-19 public health crisis); Tigges v. Northam, No.

3:20-CV-410, 2020 WL 4197610, at *7 (E.D. Va. July 21, 2020) (same); see also

Administrative Order (D. Minn., May 15, 2020) (“Any person, including . . . members of

the public, entering a U.S. courthouse in the District of Minnesota . . . must wear a mask

or face covering.”).

              1.       The Order does not plainly or palpably infringe upon any
                       fundamental rights.

       Under the second prong of Jacobson, there is no basis to conclude that EO 20-81

plainly or palpably invades Plaintiffs’ fundamental rights. “[F]or the court to have the



                                             22
authority to intervene in the State’s response to the public health crisis, the [challenged

regulation] must, ‘beyond all question,’ violate” a fundamental right of the plaintiff.

In re Rutledge, 956 F.3d at 1030. But EO 20-81 does not plainly or palpably infringe on

Plaintiffs’ fundamental rights.

                     a.     EO 20-81 does not infringe on Plaintiffs’ right to vote.

       EO 20-81 is generally applicable law, yet Plaintiffs allege that it infringes on their

right to vote. EO 20-81 does not prevent any Minnesotan from voting or otherwise

violate Plaintiffs’ right to vote. Plaintiffs may vote by mail or curbside without having to

comply with the face covering requirement and even voters who choose to enter the

polling place in violation of the face covering mandate will not be prevented from voting.

Behavior in the polling place has never been free of regulation and there is simply no

constitutional right to vote while behaving in a manner that endangers others. See Minn.

Stat. §204C.06 ; Minnesota Voters All. v. Mansky, 138 S. Ct. 1876, 1886 (2018) (“Rules

strictly govern who may be present [in a polling place], for what purpose, and for how

long.”).

       Plaintiffs also completely ignore the rights of other voters and the obligation of the

state to run an orderly election. Voters who are wary of contracting the COVID-19 virus

also have the right to vote in an orderly election. Allowing Plaintiffs to vote in-person

without wearing a face covering will inhibit the ability of others who wish to vote in-

person but who believe they cannot do so safely when those nearby are not wearing a

face covering. Under extremely difficult circumstances, EO 20-81 balances the interests

of all Minnesotans to maximize the opportunities for eligible voters to exercise their right.


                                             23
       Additionally, without the protection of the face covering mandate, poll workers

may decline to work on Election Day and jeopardize having enough polling locations to

run the election without long lines that may discourage citizens from voting. Conducting

elections is the constitutional responsibility of the various states, and regulation by the

states is necessary if our elections “are to be fair and honest and if some sort of order,

rather than chaos, is to accompany the democratic processes.” Storer v. Brown, 415 U.S.

724, 730 (1974). The mask mandate furthers the State’s legitimate interests in running a

fair and orderly election, and protects the right of Minnesota voters to not contract

COVID-19, without interfering with the right of Minnesotans who choose not to wear

masks to cast their ballots.

                      b.       EO 20-81 regulates conduct, not speech, and therefore
                               does not plainly infringe on any first amendment rights.

       EO 20-81 does not infringe upon speech or any rights protected by the First

Amendment. The Order is a content-neutral regulation of conduct, not speech. It requires

most Minnesotans to wear a face covering in indoor public spaces and indoor businesses.

It does not dictate what an individual may say or when and where they may express

themselves.

       The U.S. Supreme Court has cautioned: “We cannot accept the view that an

apparently limitless variety of conduct can be labeled ‘speech’ whenever the person

engaging in the conduct intends to express an idea.” U.S. v. O’Brien, 391 U.S. 367, 376

(1968); see also Rumsfield v. Forum for Academic and Institutional Rights, Inc., 547 U.S.

47 (2006) (“FAIR”). Indeed here, Plaintiffs appear to suggest their refusal to wear a face

covering is a protest. (Doc. 7 at 2; Doc. 10 at 11.) However, even if the Court accepts the

                                             24
premise that there is some communicative element in their refusal to wear face covering,

their rights have not been plainly or palpably violated as required by Jacobson. There are

still many avenues available to them to communicate their disagreement with the

Governor’s executive orders. See Antietam Battlefield KOA v. Hogan, No. CV CCB-20-

1130, 2020 WL 2556496 (D. Md. May 20, 2020)(face covering requirement does not

violate free speech rights); see also Geller v. Cuomo, 20Civ. 4653 (ER), 2020 WL

4463207 (S.D.N.Y. Aug. 3, 2020) (finding no first amendment violation in challenge to

executive order).

                    c.     The Election Clause does not give Plaintiffs any
                           fundamental rights.

      Plaintiffs claim EO 20-81 violates the Election Clause of the U.S. Constitution by

impermissibly establishing the “Manner of holding Elections.” But, under Jacobson,

courts will only scrutinize executive orders that infringe upon fundamental rights. There

is no fundamental right to have the legislature set the manner of elections, without any

input from the Governor.

                                           ***

      For these reasons, Minnesota’s face covering mandate is well within the State’s

authority under Jacobson. Because Plaintiffs have not demonstrated that any of their

fundamental rights are plainly violated by the Challenged Orders, the court “may not

second-guess the wisdom or efficacy of the measures,” In re Rutledge, 2020

WL 1933122, at *5, and Plaintiffs cannot succeed on their claims. The motion should be

denied.




                                           25
                                   CONCLUSION

      For the foregoing reasons, State Defendants respectfully request that Plaintiffs’

Amended Complaint be dismissed in its entirety.



Dated: September 11, 2020               Respectfully submitted,

                                        KEITH ELLISON
                                        Attorney General
                                        State of Minnesota

                                        s/ Liz Kramer
                                        LIZ KRAMER (#0325089)
                                        Solicitor General

                                        MEGAN MCKENZIE (#0388081)
                                        KEVIN FINNERTY (#0325995)
                                        Assistant Attorneys General

                                         445 Minnesota Street, Suite 1400
                                         St. Paul, Minnesota 55101-2131
                                         (651) 757-1010 (Voice)
                                         (651) 282-5832 (Fax)
                                         liz.kramer@ag.state.mn.us

                                         ATTORNEYS FOR DEFENDANTS
                                         TIM WALZ, STEVE SIMON AND
                                         KEITH ELLISION




                                          26
